Title: To James Madison from Tishomingo, [2 January 1816]
From: Tishomingo
To: Madison, James


                    
                        [2 January 1816]
                    
                    The Talk of Tissua Mingo delivered to the Agent of US at the agencey house the 2. day of January 1816. Brother. I have now come to see you to Complain of the wrongs my nation is Suffering you know we took you by the hand when the pathes, all around us was bloody and you then promiseed us that we might look to the United States for Justice that the President Our father & the Secretary of war was good men that they loved the

red people & you told us we must all go to war with you & my people might look to you to mak all things Strait & right we have done every thing you have wished us to do and we See that you burnt the houses of the Intruders, but they have come back & there is more of them than ever and we See the troops, is taken away from fort hampton, and there is no men left to help you & my people does not wish to get into a Quarrel with the people of the Un States. We think you honest & that you tell us the truth but it is strange to us that these bad men Should be Suffered to take Our Land from us & hard to see them destroying our range & Killing our game we was Glad to See you Come among us & Expected y⟨ou⟩ to be a father & a friend & we see you have done all you can for us & I wish you to send my talk to the President of the united States. My Father the President you have Sent your Agent a mong us he has done all he can for us and we now Apply to you to Send him Some help to drive off the intruders that is every day Coming on Our land when this talk comes to you my Father I hope you will consider our Case and enable Our Agents immeddley to drive away all intruders he tells us that he has directed prosecutions to be begun against them in the Fedel Court & that court will not Sit untill the Summer before that time half Our Country may be destroyed & as you have the power to Save us I ask you can you forget your Children that has been always ready to obey your agent & to Spill there blood for you. I Send you this talk in behalf of my nation and hope you will listen to what I say and take care of us & not Suffer bad men to destroy our Country ⟨&⟩ ruin us. Your friend & Brother
                    
                        Tissua Mingohis X markIn behalf of theChickesaw NationTest James ColbertInterpreter for theUStates to Chickesaw
                    
                